
	

114 HR 2176 IH: Duwamish Tribal Recognition Act
U.S. House of Representatives
2015-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2176
		IN THE HOUSE OF REPRESENTATIVES
		
			April 30, 2015
			Mr. McDermott introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To extend Federal recognition to the Duwamish Tribe, and for other purposes.
	
	
		1.Short title; findings
 (a)Short titleThis Act may be cited as the Duwamish Tribal Recognition Act. (b)FindingsCongress finds the following:
 (1)In 1855, the Duwamish Tribe signed the Treaty of Point Elliott, which guaranteed fishing rights and reservations to all tribes represented by the Native signatories.
 (2)The Duwamish signatory was their Chief, Chief Si’ahl, for whom the City of Seattle is named. (3)In 1859, the Treaty of Point Elliott was ratified by Congress. However, the promises made by the United States in the treaty were never fulfilled as to the Duwamish Tribe or its members.
 (4)In 1925, the Duwamish Tribe officially adopted its constitution and bylaws. (5)The Duwamish Tribe filed suit before the Indian Claims Commission for the value of its lands taken without compensation and a $62,000 judgment ultimately was awarded to the Duwamish. The settlement was eventually distributed per capita at $64 per person to the Duwamish people.
 (6)In 1976, the Duwamish Tribe first submitted a petition for Federal recognition to the Secretary of the Interior. That petition subsequently was returned to the tribe for revision due to changes in regulations governing the administrative Federal acknowledgment process.
 (7)In 1988, the Duwamish Tribe submitted its completed petition for Federal recognition. (8)In 1996, after years of delay, the Duwamish Tribe received a negative preliminary determination. In response, the tribe addressed the identified problems in its final submission of October 21, 1998.
 (9)On January 19, 2001, the Duwamish Tribe received a favorable determination for Federal recognition from the Assistant Secretary of the Interior for Indian Affairs.
 (10)On September 26, 2001, the new Assistant Secretary for Indian Affairs unilaterally reversed the January 19, 2001, decision and rejected the Duwamish petition for recognition.
 (11)On January 4, 2002, the Interior Board of Indian Appeals referred several questions raised by the circumstances of the administrative reversal to the Secretary of the Interior along with directions to decide whether to request further reconsideration by the Assistant Secretary for Indian Affairs in light of those questions.
 (12)On May 8, 2002, the Secretary of the Interior refused to refer the Duwamish petition back to the Assistant Secretary for Indian Affairs for further consideration.
 (13)Nearly 160 years after the Duwamish Tribe signed the Point Elliott Treaty, the Duwamish people still seek the recognition which was established by the treaty.
 2.DefinitionsFor the purposes of this Act, the following definitions apply: (1)MemberThe term member means an enrolled member of the Duwamish Tribe, as of the date of the enactment of this Act, or an individual who has been placed on the membership rolls in accordance with this Act.
 (2)SecretaryThe term Secretary means the Secretary of the Interior. (3)TribeThe term Tribe means the Duwamish Tribe.
 3.Federal recognitionFederal recognition is hereby extended to the Duwamish Tribe. All laws and regulations of the United States of general application to Indians, or nations, tribes, or band of Indians, including the Act of June 18, 1934 (25 U.S.C. 461 et seq.), which are not inconsistent with any specific provision of this Act, shall be applicable to the Tribe and its members.
		4.Federal services and benefits
 (a)In generalThe Tribe and its members shall be eligible, on and after the date of the enactment of this Act, for all services and benefits provided by the Federal Government to federally recognized tribes without regard to the existence of a reservation for the Tribe or the location of the residence of any member on or near any Indian reservation.
 (b)Service areaFor purposes of the delivery of Federal services to enrolled members of the Tribe, the Tribe’s service area shall consist of the following: King County, Kitsap County, Pierce County, Lewis County, and Mason County.
 5.MembershipNot later than 9 months after the date of the enactment of this Act, the Tribe shall submit to the Secretary a membership roll consisting of all individuals enrolled in the Tribe. The qualifications for inclusion on the membership roll of the Tribe shall be determined by the membership clauses in the Tribe’s governing document, in consultation with the Secretary. Upon completion of the roll, the Secretary shall immediately publish notice of the roll in the Federal Register. The Tribe shall ensure that such roll is maintained and kept current.
		6.Constitution and governing body
			(a)Constitution
 (1)AdoptionNot later than 9 months after the date of the enactment of this Act, the Tribe shall conduct, by secret ballot, an election to adopt a constitution and bylaws for the Tribe.
 (2)Interim governing documentsUntil such time as a new constitution is adopted under paragraph (1), the governing documents in effect on the date of the enactment of this Act shall be the interim governing documents for the Tribe which were submitted to the Department of the Interior during the acknowledgment petition process.
 (b)OfficialsNot later than 6 months after the Tribe adopts a constitution and bylaws pursuant to subsection (a), the Tribe shall elect a governing body in accordance with the procedures set forth in its constitution and bylaws. Until such time as a new governing body is elected, the governing body of the Tribe shall be the governing body selected under the election procedures specified in the interim governing documents of the Tribe.
			7.Land in trust
 (a)Requirement To Take Land Into TrustIf, not later than 10 years after the date of the enactment of this Act, the Tribe transfers all right, title, and interest in and to any land within the Tribe’s service area identified under section 4(b) or land identified under subsection (b) as its aboriginal homelands to the Secretary, the Secretary shall take such land into trust for the benefit of the Tribe.
 (b)Identification of aboriginal landsNot later than 10 years after the date of the enactment of this Act, the Secretary of the Interior and the Secretary of Agriculture shall identify those lands which shall be considered the aboriginal homelands of the Tribe for the purposes of subsection (a).
 (c)No federal liability on trust acceptanceNotwithstanding any other provision of law, the United States should not incur any liability for conditions on any parcels of land taken into trust under this section.
			
